This opinion is subject to administrative correction before final disposition.




                                Before
                     KING, GASTON, and, COGLEY,
                       Appellate Military Judges

                        _________________________

                          UNITED STATES
                              Appellee

                                     v.

                        Michael S. LIBBY
             Fire Controlman First Class (E-6), U.S. Navy
                             Appellant

                             No. 201900270

                          Decided: 19 March 2020

    Appeal from the United States Navy-Marine Corps Trial Judiciary

                             Military Judge:
                             Michael J. Luken

 Sentence adjudged 29 May 2019 by a general court-martial convened
 at Naval Station Norfolk, Virginia, consisting of a military judge
 sitting alone. Sentence approved by the convening authority: reduction
 to E-3, confinement for 2 years, and a bad-conduct discharge.

                             For Appellant:
                    Captain Brian L. Farrell, USMCR

                               For Appellee:
                            Brian K. Keller, Esq.

                        _________________________

       This opinion does not serve as binding precedent, but
            may be cited as persuasive authority under
             NMCCA Rule of Appellate Procedure 30.2.
                   United States v. Libby, No. 201900270


                         _________________________

PER CURIAM:
    After careful consideration of the record, submitted without assignment of
error, we have determined that the findings and sentence are correct in law
and fact and that no error materially prejudicial to Appellant’s substantial
rights occurred. Articles 59 and 66, Uniform Code of Military Justice, 10
U.S.C. §§ 859, 866.
   The findings and sentence are AFFIRMED.


                               FOR THE COURT:




                               RODGER A. DREW, JR.
                               Clerk of Court




                                      2